Citation Nr: 0838856	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for frostbite of the 
lower extremities.


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from October 1945 to August 
1948 and from September 1948 to September 1953.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.    

The Board affirmed the RO's March 2005 rating decision in 
August 2007.  The veteran then appealed the Board's August 
2007 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In August 2008, based on a Joint 
Motion For Remand (joint motion), the Court issued an Order 
remanding this matter to the Board for compliance with the 
instructions in the joint motion.  

The Board addresses the claim of entitlement to service 
connection for frostbite of the lower extremities in the 
REMAND section of this decision, below, and REMANDS that 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  Tinnitus is not related to the veteran's active service.




CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date.  Such 
notice must explain how it determines the appropriate 
disability rating and effective date to assign the award.  
Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated December 2004, January 2005, February 
2005 and May 2005, the first two sent before initially 
deciding that claim in a rating decision dated March 2005.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.

The content of such notice reflects partial compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the claim being decided, 
informed the veteran of the evidence necessary to support 
that claim, identified the type of evidence that would best 
do so, notified him of VA's duty to assist and indicated that 
it was developing his claim pursuant to that duty.  The RO 
also notified the veteran that, in a case such as his, where 
service medical records are presumed destroyed, he may submit 
alternative evidence to substantiate any allegation of in-
service incurrence; the RO listed documents representing 
substitutes for service records.  The RO identified the 
evidence it had received in support of the veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was the veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised the veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain them on his behalf.  The RO 
also advised the veteran to send to VA all requested 
evidence.  

The content of such notice does not reflect compliance with 
Dingess/Hartman.  In the aforementioned letters, the RO did 
not address disability ratings or effective dates.  The 
veteran is not prejudiced as a result of the RO's error in 
this regard, however, because, as explained below, service 
connection may not be granted in this case.  Any question 
concerning what disability rating or effective date to assign 
a grant of service connection is thus moot.

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claim being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to his 
claim, including service medical records and post-service 
treatment records.  The RO's efforts in this regard were not 
completely successful, however, as most of the veteran's 
service medical records were destroyed in a fire that 
occurred at the National Personnel Records Center.  Once 
aware of this problem, the RO made reasonable efforts to 
satisfy its heightened duty to assist, see Hayre v. West, 188 
F. 3d 1327 (Fed. Cir. 1999), including by trying to 
reconstruct the veteran's service medical data and by 
offering the veteran assistance in obtaining alternative 
forms of evidence.  In written statements received in 
February 2005 and October 2008, the veteran indicated that he 
had no other information or evidence to give to VA to 
substantiate his claim.

Second, the RO conducted medical inquiry in an effort to 
substantiate the veteran's claim by affording the veteran a 
VA medical examination, during which a VA examiner addressed 
the etiology of the veteran's tinnitus.  The veteran does not 
now claim that the report of this examination is inadequate 
to decide this claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant.  

II.  Analysis of Claim

The veteran claims entitlement to service connection for 
tinnitus.  He asserts that, during basic training in 1945, 
subsequent periodic weapons qualification examinations 
conducted from 1945 to 1948, and while serving in Germany in 
the 2nd Armored Calvary from 1948 to 1952 and at Camp Irwin 
with the 325th tank battalion from 1952 to 1953, he was 
exposed to an extreme amount of noise, or suffered acoustic 
trauma, which in turn caused him to develop tinnitus.  This 
noise exposure or acoustic trauma allegedly occurred as a 
result of the veteran's use of M1 rifles, 30 caliber machine 
guns, a 45 pistol and hand grenades and his duties as a 
member of two tank battalions, including firing, and training 
troops in the use of, 75MM and 90MM tank guns and 30 and 50 
caliber machine guns, all without the benefit of hearing 
protection.  The veteran contends that, during various 
physicals conducted from 1945 to 1953, he told doctors he 
heard noises in his ears.  Allegedly, he did not pursue this 
matter further because his company commander did not like 
when soldiers went on sick call and believed that they did so 
to avoid working.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A report of VA audiological examination conducted in June 
200
5 
con
fir
ms 
tha
t 
the
veteran currently has tinnitus.  The question is thus whether 
thi
s 
dis
abi
lit
y 
is 
rel
ate
d
to the veteran's active service. 

As previously indicated, in this case, the veteran had active 
service from October 1945 to August 1948 and from September 
1948 to September 1953.  His available service medical 
records do not reflect that he reported noise exposure or 
ringing in his ears during active service.  The same records 
also do not reflect that a medical professional diagnosed 
tinnitus during active service.  The veteran's service 
personnel records, however, reflect that the veteran served 
in certain positions that might have exposed him to noise, as 
alleged.  

Following discharge, the veteran sought treatment for hearing 
complaints and underwent VA and private audiological 
examinations.  During one such examination, conducted by VA 
in June 2005, a VA examiner discussed the etiology of the 
veteran's bilateral tinnitus.  He concluded that age-related 
factors (presbycusis) represented the most likely etiology of 
the veteran's tinnitus, which occurred subsequent to 
separation from service, and that it was less likely than not 
that the tinnitus was related to the veteran's active 
service, particularly the in-service noise exposure/acoustic 
trauma.  He based this conclusion on findings that the 
veteran's current audiometric thresholds were very compatible 
with his current age and that the veteran did not complain of 
tinnitus on separation from service.      

The veteran has not submitted a medical opinion refuting that 
of the VA examiner.  As noted above, to prevail in a claim 
for service connection, a claimant must submit competent 
evidence establishing that he has a current disability 
resulting from service or a service-connected disability.  In 
this case, the veteran's assertions represent the only 
evidence of record establishing this link.  Such assertions 
may not be considered competent evidence of a nexus, however, 
as the record does not reflect that the veteran possesses a 
recognized degree of medical knowledge to render an opinion 
on causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions). 

In light of the foregoing, the Board finds that tinnitus is 
not related to the veteran's active service.  Based on this 
finding, the Board concludes that tinnitus was not incurred 
in or aggravated by service.  This claim is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution thereof.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran claims entitlement to service connection for 
frostbite of the lower extremities.  Additional action is 
necessary before the Board decides this claim.

As previously indicated, the VCAA and its implementing 
regulations are applicable to this appeal.  The Court has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA has not yet satisfied its duty to 
assist the veteran in the development of his claim for 
service connection for frostbite of the lower extremities; 
therefore, any decision to proceed in adjudicating this claim 
would prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
an examination in support of the veteran's claim for service 
con
nec
tio
n 
for 
fro
stb
ite
of the lower extremities is necessary.  The RO afforded the 
vet
era
n 
an 
exa
min
ati
on
during the course of this appeal, but the report of this 
exa
min
ati
on 
is 
ina
deq
uat
e 
to
decide this claim.  Therein, an examiner offered an opinion 
reg
ard
ing 
the 
eti
olo
gy
of the veteran's tinnitus, but did not mention, let alone 
off
er 
an 
opi
nio
n
regarding the etiology of, the veteran's lower extremity 
dis
abi
lit
ies
. 

In light of the foregoing, the Board REMANDS this case for 
the following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for frostbite of 
the lower extremities.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) record in detail the veteran's 
reported history of in-service 
frostbite;

b) diagnose any disability of the 
lower extremities; 

c) offer an opinion regarding 
whether such disability is at least 
as likely as not related to the 
reported in-service frostbite; and 

d) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

2.  Readjudicate the veteran's claim for 
service connection for residuals of 
frostbite of the lower extremities based 
on all of the evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


